Exhibit 10.1 AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2010-2 Agent SERIES 2010-2 SUPPLEMENT dated as of March 23, 2010 to SECOND AMENDED AND RESTATED BASE INDENTURE dated as of June 3, 2004 Series 2010-2 3.63% Rental Car Asset Backed Notes, Class A Series 2010-2 5.74% Rental Car Asset Backed Notes, Class B TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 ARTICLE II SERIES 2010-2 ALLOCATIONS 22 Section 2.1. Establishment of Series 2010-2 Collection Account, Series 2010-2 Excess Collection Account and Series 2010-2 Accrued Interest Account 22 Section 2.2. Allocations with Respect to the Series 2010-2 Notes 22 Section 2.3. Payments to Noteholders 26 Section 2.4. Payment of Note Interest 29 Section 2.5. Payment of Note Principal 29 Section 2.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment 33 Section 2.7. Series 2010-2 Reserve Account 33 Section 2.8. Series 2010-2 Letters of Credit and Series 2010-2 Cash Collateral Account 35 Section 2.9. Series 2010-2 Distribution Account 39 Section 2.10. Series 2010-2 Accounts Permitted Investments 41 Section 2.11. Series 2010-2 Demand Notes Constitute Additional Collateral for Series 2010-2 Notes 42 Section 2.12.Subordination of the Class B Notes 42 ARTICLE III AMORTIZATION EVENTS 42 ARTICLE IV FORM OF SERIES 2010-2 NOTES 43 Section 4.1. Restricted Global Series 2010-2 Notes 43 Section 4.2.Temporary Global Series 2010-2 Notes; Permanent Global Series 2010-2 Notes 44 ARTICLE V GENERAL 44 Section 5.1. Optional Repurchase 44 Section 5.2. Information 45 Section 5.3. Exhibits 45 Section 5.4. Ratification of Base Indenture 45 Section 5.5. Counterparts 45 Section 5.6. Governing Law 45 Section 5.7. Amendments 45 Section 5.8. Discharge of Indenture 46 Section 5.9. Notice to Rating Agencies 46 Section 5.10. Capitalization of ABRCF 46 Section 5.11. Required Noteholders. 46 Section 5.12. Series 2010-2 Demand Notes 46 Section 5.13. Termination of Supplement 46 Section 5.14. Noteholder Consent to Certain Amendments 47 Section 5.15. Confidential Information. 48 Section 5.16. Capitalized Cost Covenant 48 Section 5.17. Further Limitation of Liability. 48 Section 5.18. Force Majeure Page Section 5.19. Waiver of Jury Trial, etc. 49 Section 5.20. Submission to Jurisdiction 49 SERIES 2010-2 SUPPLEMENT, dated as of March 23, 2010 (this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited purpose national banking association with trust powers, as trustee (in such capacity, and together with its successors in trust thereunder as provided in the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New
